 In the MatterofALBERT'S INCORPORATED,' EMPLOYERandOFFICEEMPLOYEES INTERNATIONAL UNION LOCAL No.243,A. F. OF L.,PETITIONERCase No. 20-RC-720.-Decided June 6, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Robert V.Magor, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a chain of retail department stores in Cali-fornia.Only the store located in Richmond is involved herein.The Petitioner seeks to sever from an existing over-all unit presentlyrepresented by the Intervenor 2 a unit of all office clerical employees,including billers, bookkeepers, cashiers, payroll clerks, invoice clerks,credit interviewers, and secretary clerks with the usual exclusions. TheEmployer and the Intervenor apparently contend that the only unitappropriate is the existing unit of selling and nonselling employees.The Richmond store, under the supervision of a store manager, isdivided into approximately 25 departments which include selling,office, stockroom, and cleaning.The office work is done on the mez-zanine between the first and second floors, which is physically sepa-rated from all other departments.There is no interchange betweenoffice employees and other store personnel.Office employees, with theexception of the credit personnel, do not ordinarily have contact withstore customers.A personnel manager hires and discharges most storeiThe name of the Employer appears as amended at the hearing.sLocal 1179, Retail Clerks, International Association,A. F. L.90 NLRB No. 29.110 ALBERT S INCORPORATED111employees, but the office manager, who is in charge of the office de-partment, has authority to hire and discharge office employees.Subordinate to the office manager is a credit manager who is re-sponsible for two charge authorizers; a head cashier, responsible forthree cashiers; and the supervisor of the accounts payable department,responsible for only one person. In addition there are two windowcashiers, one sales ledger employee, two sales auditors, one telephoneoperator, two billers, one payroll employee, and one secretary, all ofwhom work directly under the supervision of the office manager.All store employees are paid bimonthly by check, work the samenumber of hours, punch the same time clock, and enjoy the sameemployee benefits.Certain selling employees have commission ar-rangements, and, as a compensatory arrangement, bonuses, which de-pend on net profits, are paid to the office employees.Since 1938 the Company has had collective bargaining agreementswith the Intervenor covering all selling and nonselling employees in-cluding the office clericals.This proceeding raises for the first time the appropriateness of sever-ing the clerical employees of a department store from an existingover-all unit. In units in industrial plants we have usually providedfor the separation of office clerical workers from production and main-tenance employees. In department stores we have found units of officeemployees appropriate, absent a bargaining history on a broaderbasis,' but because of the similarity of functions of all departmentstore employees, and the closely integrated character of a retail estab-lishment, we have also included office employees in a single unit withselling employees 4Where there has been a history of bargaining on an over-all basiswe have been reluctant to disturb the pattern established by suchbargaining and have generally permitted the severance of smallerunits in department stores only when the employees involved werecraftsmen b or constituted units similar in nature to other departmentalunits, which we have traditionally permitted to be severed despite abroader bargaining history.6However, the unit sought here is not acraft group, nor is it similar to units which have in the past beensevered.As noted, there has been a 12-year history of bargaining on.a broader basis, and there is no evidence that the office employees haveaMaas Brothers, Inc.,88 NLRB 129.Phelps Dodge MercantileCo., 78 NLRB 179;Montgomery Ward & Co., Inc.,70 NLRB1302.5Marshall Field andCo.,76 NLRB 479(maintenance machinists) ;BloomingdaleBrothers,Inc.,81 NLRB 1252 (electricians).6Bloomingdale Brothers,Inc., supra(engineering department employees which the Boardfound were similar to the usual powerhouse employees). In that same decision, however,the Board denied the severance of warehouse employees. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDnot been adequately represented to secure consideration for their par-ticular problems.In addition there is a constant interflow of com-munication between the selling and office employees, and both groupsenjoy the same employees benefits and have similar working conditions.In view of all the circumstances, we conclude that there is no suffi-cient basis for severing the office clerical employees from the existingstore-wide unit, and we shall, therefore, dismiss the instant petition.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case,the Board hereby orders that the petition filed in thisproceedingby theOffice-Employees International Union, Local No.243, A. F".of L., be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.